Order denying the motion of the petitioners for permission to disinter the body of their daughter, buried in Mt. Carmel Cemetery, and to place it in a mausoleum erected on the plot, and granting the cross-motion of the respondent, the widower, for permission to remove the body to another cemetery, affirmed, without costs. Order granting the petitioners’ motion for reargument and on reargument denying their motion affirmed. No opinion. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.